Citation Nr: 0206756	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  97-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fungus infection of 
the ears.  

2.  Entitlement to service connection for tinnitus and 
bilateral hearing loss.  

3.  Whether there was clear and unmistakable error in rating 
decisions which denied service connection for residuals of 
injuries sustained in a fall.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court).  The underlying claim 
arose from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Fargo, North Dakota.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A fungus infection of the ears is not currently shown by 
the medical evidence.  

3.  Tinnitus and bilateral hearing loss were not manifested 
during service or for many years thereafter, and are not 
related to the veteran's period of service or to any incident 
of service.

4.  A timely notice of disagreement (NOD) was filed by the 
veteran to the June 27, 1966, rating action, which denied 
service connection for injuries resulting from a fall to 
include a back disability, but the RO did not issue a 
statement of the case.

5.  The veteran does not have a disability that is 
etiologically or causally related to a fall in service.  




CONCLUSIONS OF LAW

1.  A fungus infection of the ears was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).

2.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service, nor may hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

3.  Residuals of injuries sustained in a fall were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  The Board notes that the case was remanded by the 
Court specifically for consideration in light of the VCAA.  
During the development of his claim, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim in letters provided by the RO, the statement of the 
case (SOC) issued in June 1997, and the letter issued by the 
Board to the veteran in June 2001.  Thus, the Board finds 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's service medical records have been obtained and 
associated with the claims folder.  The veteran was afforded 
VA examinations, and all relevant medical documents for the 
relevant time periods are of record.  Therefore, VA has also 
satisfied its duty to assist the veteran in the development 
of his claims.

II.  Service Connection for Ear Fungus, Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Certain diseases, including sensorineural 
hearing loss, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). If a condition noted during service 
is not shown to have been chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

The veteran contends, in essence, that he is entitled to 
service connection for fungus infection of the ears.  In 
support thereof, the veteran maintains that he experienced 
fungal infections in the ears while in service.  Although the 
veteran makes such assertions, service medical records 
including a separation examination dated in December 1945 are 
negative for complaints, findings, or diagnoses pertaining to 
infections of the ears.  Moreover, post service medical 
records do not reflect a diagnosis pertaining to a fungal 
infection of the ears. 

Evidence of record supporting the veteran's claims includes 
his lay opinion and the opinion of others.  However, these 
are without probative value in regard to the issue at hand, 
as neither the veteran nor the others have been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, in the absence of a current diagnosis of 
fungal infection of the ears, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for fungus of the ears.  Therefore, his claim for 
that benefit must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107 (West Supp. 2001).  

With respect to the claims for service connection for 
tinnitus and bilateral hearing loss, the veteran asserts that 
he developed such disorders as a result of service.  
Specifically, the veteran indicates that while in service he 
was involved in the construction of bridges.  As a result 
thereof, he was exposed to the explosion of a gas tank that 
blew-up in an area nearby a forklift.  The veteran also 
indicated that he developed a hearing disorder and tinnitus 
as the result of a fall while in service.  In that 
connection, service medical records including the separation 
examination are silent for complaints, findings, or diagnoses 
pertaining to a hearing loss or tinnitus.  In fact, at 
separation, the veteran's hearing was recorded as 15/15 for 
whispered and spoken voice, bilaterally.  In addition, 
service medical records do not provide an account of the 
alleged fall.  The Board notes that affidavits of former 
servicemen who claimed to have served with the veteran 
provide testimony as to having witnessed the veteran's fall 
or having learned about the fall.  

As to the tinnitus, the Board notes that post service medical 
records dated in November 1996 reflect a diagnosis of 
tinnitus.  However, the record is devoid of competent medical 
opinion relating tinnitus to service.  The only evidence 
providing an etiological relationship between tinnitus and 
service is the veteran's contentions.  Again, while the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as neither the veteran 
nor the others have been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that a relationship exists between 
tinnitus and his military service cannot serve to prove that 
the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  In the 
absence of medical evidence establishing a relationship 
between tinnitus and service, the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of this issue.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107.  

As to the bilateral hearing loss, the Board notes that the 
veteran was diagnosed by VA as having mild to severe 
sensorineural hearing loss, bilaterally in November 1996.  In 
a statement dated in January 1997, a private licensed hearing 
instrument specialist indicated that the veteran related a 
history of having been subjected to heavy construction noise, 
heavy generator noise, being near a gas tank on a fork lift 
which exploded, and having incurred a fall from a cliff which 
resulted in a severe blow to the head.  Based on these 
representations, the specialist opined that the veteran's 
hearing loss could have been caused by any of the aforenoted, 
but was perhaps most likely caused by the severe blow to the 
head during the fall from a cliff.  Although the specialist 
related the veteran's hearing loss to service, the Board 
notes the opinion is not highly probative given the rest of 
the record.  In this regard, the Board would note that in 
statements from the veteran and service comrade the fall in 
question has never been described as resulting in a severe 
blow to the head.  No medical records indicate support for 
the theory that the veteran suffered a head injury.  

Thus, aside form the recent opinion which is based on a 
reported history that is not supported in the record, the 
only evidence providing an etiological relationship between 
hearing loss and service is the veteran's contentions.  
Again, while the veteran is competent to describe the 
symptoms that he experienced, he lacks the aforementioned 
medical expertise and his statements are without significant 
probative value in regard to the issue at hand.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Again, the veteran's personal belief that a relationship 
exists between hearing loss and his military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  In the absence of medical evidence establishing a 
relationship between hearing loss and service, the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107.

In addition, the veteran is not entitled to service 
connection for bilateral hearing loss on a presumptive basis.  
The record reflects that the veteran was initially diagnosed 
as having bilateral sensorineural hearing loss in 1996, over 
50 years after he separated from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran has not contended that his 
disabilities, particularly his bilateral hearing loss, were 
incurred or aggravated during combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable to these claims.  

III.  Residuals of Injuries Sustained in a Fall

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  See 38 
C.F.R. § 3.105(a) (2001).

In a June 27, 1966, rating decision, the RO denied a claim 
for service connection residuals of a fall including a back 
injury and notified the veteran of its determination that 
same month.  In August 1966, an NOD with respect to the June 
1966 rating action was received from the veteran.  In a 
correspondence dated in August 1966, the RO acknowledged that 
the veteran desired to initiate an appeal.  The record does 
not show, however, that the veteran was provided an SOC in 
regard thereto.  The RO did issue a rating decision in 
September 1966 again denying the veteran's claim.  The 
regulations at the time of the 1966 rating actions provide, 
in pertinent part, that when an NOD is timely initiated, the 
agency of original jurisdiction will prepare an SOC the 
purpose of which is to provide "notice" of the facts 
pertinent to the issue or issues and the action taken, 
sufficient to permit proper exercise of statutory appeal 
rights.  See 38 C.F.R. §§ 19.114, 19.115 (1966).  An appeal 
consists of a timely filed NOD in writing, and after an SOC 
has been furnished, a timely filed Substantive Appeal.  See 
38 C.F.R. § 19.112 (1966).  Based on the foregoing, the Board 
finds that the June 1966 rating action is not final.  
Therefore, the claim for service connection for residuals of 
injuries sustained in a fall is still pending.  

As such, the Board will proceed to adjudicate the claim for 
service connection for residuals of injuries sustained in a 
fall.  As indicated above, the RO adjudicated the claim at 
issue, but failed to provide the veteran a SOC as required by 
VA regulations.  See 38 C.F.R. § 19.114.  Before the Board 
may proceed in this matter, it must determine whether VA's 
failure to provide the veteran an SOC with respect to the 
claim for service connection for residuals of injuries 
sustained in a fall has prejudiced the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In doing so, the Board must apply the binding 
precedent opinion of VAOPGCPREC 16-92.  See 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5; see Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  That opinion observes that, "if 
the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92, para. 
16.  In that connection, the Board notes that the veteran has 
asserted contentions that his back disorder is related to 
service, and he has presented evidence in support thereof.  
Moreover, the veteran was notified in June 1966 that 
additional evidence was required to bolster his claim.  In 
addition, the veteran was provided an SOC in connection with 
the current appeal.  Accordingly, the Board finds that its 
rendering of a decision on this issue will not prejudice the 
veteran, and that it is not required to remand this case to 
the RO for issuance of an additional SOC.  Id; Bernard v. 
Brown, supra.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  Specifically, the 
veteran asserts that while in service he fell off a cliff and 
sustained multiple injuries, including a back injury.  
Service medical records including the report of a separation 
examination dated in December 1945 are negative for 
complaints, findings, or diagnoses pertaining to any 
residuals of injuries sustained in a fall.  The Board notes, 
however, that the veteran submitted statements of a former 
serviceman dated in May 1966 who attested to having witnessed 
the veteran fall over a cliff.  

Post service medical records reflect that the veteran was 
first seen for complaints of back pain in 1966.  At that 
time, the veteran was hospitalized at a VA facility beginning 
in February 1966.  It was noted that the onset of the back 
pain was caused by a 1,200-mile trip that the veteran had 
taken.  A hospital summary reflects that X-rays of the 
thoracic spine revealed mild osteoarthritis.  The pertinent 
diagnosis was degenerative joint disease of the thoracic 
spine, due to unknown cause; osteoarthritis.  When seen by VA 
in September 1966, the veteran reported the service accident 
but indicated that he began experiencing back pain in the 
1960s.  

While the evidence demonstrates that the veteran was 
diagnosed as having back injury after service, the 
preponderance of the evidence is against his claim that the 
injury is related to service.  There is no medical opinion 
relating the claimed back disorder, or any other residuals of 
injuries sustained in a fall, to service.  The Board observes 
that the only evidence linking the claimed residuals to 
service is the veteran's statements.  While the Board does 
not dispute that the veteran sustained a fall during service, 
the veteran's statement alone, as he is a lay person, is of 
insufficient probative value considering the lack of medical 
evidence in support of his claim.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, the evidence does not establish that the veteran is 
entitled to service connection for arthritis on a presumptive 
basis.  As indicated, the evidence reflects a diagnosis of 
degenerative joint disease of the thoracic spine in 1966, 
approximately 21 years after the veteran separated from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Thus, the preponderance of the evidence is 
against the claim.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107.











ORDER

Service connection for fungus infection of the ears, 
tinnitus, and bilateral hearing loss is denied.  

The June 1966 rating action is not final and, to this extent, 
the veteran's appeal is granted.  

Service connection for residuals of injuries sustained in a 
fall is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

